Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE on 4/29/2020 has been received.

Drawings
The drawings submitted on 11/11/2020 are accepted.

Information Disclosure Statement
The ISD submission on 4/29/2020 and 7/31/2020 have been received and reviewed.  Some references did not provide a month but were considered still.  Examiner note for future reference MPEP 609.04(a) requires “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.”

Conclusion
Claims 1-25 remain in condition for allowance for the reasons provided in the notice of allowance from 5/30/2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William B Partridge/Primary Examiner, Art Unit 2183